United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                    UNITED STATES COURT OF APPEALS                September 17, 2003
                         FOR THE FIFTH CIRCUIT
                                                                Charles R. Fulbruge III
                                                                        Clerk
                              No. 03-30391
                            Summary Calendar


                            TERRY A. RIVERA,

                                                      Plaintiff-Appellant,

                                  versus

                BATON ROUGE CITY POLICE DEPARTMENT;
                           EUGENE SMITH,

                                                      Defendants-Appellees.


            Appeal from the United States District Court
                for the Middle District of Louisiana
                            (02-CV-1179)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Terry A. Rivera, Louisiana prisoner # 121787, appeals the 28

U.S.C. § 1915(e) dismissal of his 42 U.S.C. § 1983 complaint, in

which he alleges that a detective altered documents in order to

bolster a criminal charge against him. The complaint was dismissed

as frivolous and for failure to state a claim because it was time-

barred.    “Where it is clear from the face of a complaint filed in

forma    pauperis   that   the   claims    asserted    are   barred    by   the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
applicable   statute   of   limitations,   those   claims    are   properly

dismissed pursuant to § 1915.”     Gonzales v. Wyatt, 157 F.3d 1016,

1019-20 (5th Cir. 1998) (emphasis added).           Rivera contends an

action he timely filed in state court is still pending and tolled

the limitations period.

     The applicable limitations (prescriptive period) for a § 1983

claim in Louisiana is one year.        LA. CIV. CODE ANN. art. 3492; Elzy

v. Roberson, 868 F.2d 793, 794-95 (5th Cir. 1989).       Rivera’s action

accrued when he knew, or had reason to know, of the injury or

damages which forms the basis of his action.          See Piotrowski v.

City of Houston, 51 F.3d 512, 516 (5th Cir. 1995).             Therefore,

because   Rivera’s   complaint   states    he   discovered   the   altered

documents before his release from jail on 27 August 2000, his claim

accrued, at the latest, on that date.        Absent tolling of the one-

year limitations period, his complaint is time-barred.         See, e.g.,

Burge v. Parish of St. Tammany, 996 F.2d 786, 788 (5th Cir. 1993)

(in § 1983 action, federal courts borrow state law for tolling

provisions).

     Under Louisiana law, the pendency of an action can interrupt

the limitations period.      See New York Life Ins. Co. v. Deshotel,

142 F.3d 873, 883 (5th Cir. 1998); LA. CIV. CODE ANN. art. 3462 &

3463.   According to Rivera, the instant action contains “the same

plaintiff, the same defendants, and the same incident complained of

in his state suit”, which is still pending.         He also claims that

                                   2
his state action was filed on 22 August 2001, which was less than

one year from the latest date Rivera knew of the altered documents.

     Consequently, it is not clear from the face of Rivera’s

complaint that this action is time-barred.

                                              VACATED; REMANDED




                                3